Citation Nr: 0332734	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  00-04 092A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to specially adapted housing assistance or a 
special home adaptation grant.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from November 1977 to 
October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  

The RO has not provided the veteran with a letter to inform 
of the provisions of the VCAA with respect to the issues on 
appeal or to discuss the amended duty to notify with regard 
to these issues.  Specifically, the RO failed to notify the 
veteran of the information and evidence necessary to 
substantiate his claims and indicate which portion of the 
required information or evidence was to be provided by him.  
Further, no document in the record, including the Statements 
of the Case and letters to the appellant from the RO, 
satisfied that requirement.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Recently, the United States Court of Appeals for the Federal 
Circuit ("Court of Appeals") invalidated provisions of 38 
C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. 
Cir. 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  Because the Board no 
longer has authority to correct VCAA deficiencies, a remand 
to the RO is required for this purpose.  Further, the Board 
notes that the Court of Appeals recently invalidated the 38 
C.F.R. § 53.159(b) 30-day notice requirement, finding it 
inconsistent with § 5103(b)(1).  See Paralyzed Veterans of 
America v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

In a statement dated in January 2000, the veteran stated that 
he was submitting a video to show the inside of his house and 
to show that he could not get around in his wheelchair.  The 
veteran requested that the video tape be returned when it had 
been reviewed.  He stated that the small Sony version could 
be retained but that he wanted the Panasonic version 
returned.  Someone at the RO viewed the video and provided a 
summary of what the video showed.  All copies of the video 
were apparently returned to the veteran as there is no video 
associated with the claims folder.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Particularly, the RO 
must ensure that the veteran has been 
notified as to what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  

2.  The RO should obtain copies of 
treatment records for the veteran from 
the Phoenix VAMC since March 2001.

3.  The RO should obtain a copy of the 
video which the veteran submitted into 
evidence in January 2000 and associate 
the video with the claims folder.

4.  The RO should then re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


